Exhibit 10.13

 

PROMISSORY NOTE

 

Athena Equity Exchange

 

Principal Amount:  U.S. $350,000.00 Effective Date: July 5, 2016

 

FOR VALUE RECEIVED, Minerco, Inc., a Nevada corporation (the “Maker”), hereby
promises to pay to MSF International, Inc., a Belize Corporation, or his
successors and assigns (the “Payee”), at its address at 15 2nd Avenue,
Buttonwood Bay, Belize City, Belize, Central America, or to such other address
as Payee shall provide in writing to the Maker for such purpose, a principal sum
of Three Hundred and Fifty Thousand U.S. Dollars and 00/100 Cents (U.S.
$350,000.00). The aggregate principal amount outstanding under this Note will be
conclusively evidenced by the schedule annexed as Exhibit B hereto (the “Loan
Schedule”), up to a maximum principal amount of U.S $350,000.00. The entire
principal amount hereunder shall be due and payable on January 5, 2017 (the
“Maturity Date”), or on such earlier date as such principal amount may earlier
become due and payable pursuant to the terms hereof.

 

This Note is being issued pursuant to that certain Exchange Agreement, dated
July 5, 2016, contemplating the exchange of Athena Brands, Inc. equity from the
Payee to the Maker in exchange for this Note and attached hereto as Exhibit A
(the “Exchange Agreement”).

 

1.       Consideration. The Maker agrees to pay and the Payee agrees to accept
the Note as contemplated in the Exchange Agreement.

 

2.       Exchange Agreement. Attached as Exhibit A, hereto.

 

3.       Interest Rate. Interest shall accrue on the unpaid principal amount of
this Convertible Promissory Note (the “Note”) at the rate of five percent (5%)
per annum from the date of the first making of the loan for such principal
amount until such unpaid principal amount is paid in full. Interest hereunder
shall be paid on such date as the principal amount under this Note becomes due
and payable in accordance with the terms hereof and shall be computed on the
basis of a 360-day year for the actual number of days elapsed.

 

4.       Prepayment Right. Prepayment of principal and/or other amounts owed
under this Note may be made prior to the Maturity Date without written consent
of the Payee. Unless otherwise agreed in writing each payment will be applied to
the extent of available funds from such payment in the following order: (i)
first to accrued but unpaid interest, and (ii) lastly to the outstanding
principal.

 

5.       Acceleration. After the Maturity Date, at the option of the Payee, all
principal and other amounts owed under this Note shall become immediately due
and payable without notice or demand by the Payee, and the Payee will have, in
addition to its rights and remedies under this Note, full recourse against any
assets of Maker, and may pursue any legal or equitable remedies that are
available to it.

 



  

 

 

6.       No Waiver of Payee’s Rights, etc. All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Payee in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. The Maker hereby waives
presentment of payment, protest, and notices or demands in connection with the
delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Payee of less than the full amount due and payable hereunder
shall in no way limit the right of the Payee to require full payment of all sums
due and payable hereunder in accordance with the terms hereof.

 

7.       Modifications. No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.

 

8.       Cumulative Rights and Remedies; Usury. The rights and remedies of the
Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available. If it shall be found that any interest outstanding
hereunder shall violate applicable laws governing usury, the applicable rate of
interest outstanding hereunder shall be reduced to the maximum permitted rate of
interest under such law.

 

9.       Collection Expenses. If this obligation is placed in the hands of an
attorney for collection after default, and provided the Payee prevails on the
merits in respect to its claim of default, the Maker shall pay (and shall
indemnify and hold harmless the Payee from and against), all reasonable
attorneys’ fees and expenses incurred by the Payee in pursuing collection of
this Note.

 

10.       Successors and Assigns. This Note shall be binding upon the Maker and
its successors and shall inure to the benefit of the Payee and its successors
and assigns. The term “Payee” as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

11.       Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Payee a new promissory note containing the same terms, and in the same form, as
this Note. In such event, the Maker may require the Payee to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.

 

12.       Due Authorization. This Note has been duly authorized, executed and
delivered by the Maker and is the legal obligation of the Maker, enforceable
against the Maker in accordance with its terms.

 

13.       Governing Law. This Note shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada without
regard to the principles of conflicts of law thereof.

 

14.       Severability. If any provision of this Note is held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Note are not affected or impaired in any way and the Maker
and Payee agree to negotiate in good faith to replace such invalid, illegal and
unenforceable provision with a valid, legal and enforceable provision, that
achieves, to the greatest lawful extent under this Note, the economic, business
and other purposes of such invalid, illegal or unenforceable provision.

 

[Intentionally Left Blank – Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the Maker has caused this Promissory Note to be duly
executed and delivered as of the date first set forth above.

 

  MAKER   MINERCO, INC.         By: /s/ V. Scott Vanis   Name : V. Scott Vanis  
Title: CEO

 

[Signature Page for Promissory Note]

 

 3 

 

 

EXHIBIT A

 

EXCHANGE AGREEMENT

MINERCO – MSF

ATHENA EQUITY - NOTE

 

 

 

 

 

 A-1 

 

 

LOAN SCHEDULE

 

Promissory Note Issued by Fuse Live Events, Inc.

 

Dated: _________________

 

SCHEDULE

OF

PAYMENTS OF PRINCIPAL & INTEREST

 

Date of Payment Amount of Payment

Total Amount Due Subsequent

To Payment

                                                     

 

 

LS-1



 

